Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION	The office acknowledges Applicants response (09/29/2022) to the Restriction Election Requirement dated 08/09/2022. Applicants have elected Group IV with traverse. Applicants argue that Groups I-VI are all related to the use of disulfiram to inhibit the activities of proteins of SARS-CoV-2 to treat a subject suffering from COVID-19 and a medical composition to disulfiram. Also, the classification listed are the same and hence there should not excessive search burden. 
	In response, Group I invention claims are drawn to inhibiting binding of a SARS-CoV-2 spike protein to an angiotensin converting enzyme 2 (ACE2). The search strategies involve the inhibition of the spike protein to ACE2 is different from searching for Group IV invention to a method of inhibiting a replication or an infection of SARS-CoV-2. The ACE2 enzymes are not limited to human ACE2, but found in other species as well (rabbit, dog etc.) and also expressed in various tissues including blood vessels, kidney, intestine, liver etc. Group IV searches require inhibition of replication or infection of SARS-CoV-2 specific variant in cells. Group II searches involve inhibition of PLpro, papain like protease with disulfiram which requires search strategies that involve papain like protease and not inhibition or replication as in Group IV. As to the classification, Groups I-IV include those classes/subclasses as stated in the restriction requirement but is not limited to them. Even though they are classified together each invention of Groups I-IV have formed a separate subject matter. Further search strategy is not limited to searching classes but requires different field of search (e.g. employing different search queries). As evidenced in the specification, binding of SARS-Cov-2 to ACE involve different assay and assessment method(s) compared to the effect of disulfiram on protease activity (e.g. TMPRSS2), or to the assessment of the inhibitory effect of disulfiram to SARS-CoV-2 MPro or to the inhibition of replication or infection of SARS-CoV-2 cell. Different search queries and fields of search have to be employed for examining the Groups I-IV. Applicants arguments in regards to Group V and VI has been considered and the restriction is withdrawn between groups IV-VI. Hence claims 8-12 will be examined. Groups I-III are withdrawn from consideration. The restriction requirement is made final. 
Claims 1-12 are pending. Claims 1-7 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 8-12 and are herein acted on the merits.
					 Application Priority
This application filed 06/16/2021 Claims Priority from Provisional Application 63039603, filed 06/16/2020. The provisional application (63039603, total 5 pages) provide support for medical composition of disulfiram (page 4), inhibition of Mpro (page 1), block the replication of SARS-Cov-2 by halting Mpro activity (p 5). Hence claims 3-5, 11-12 have the priority date of 06/16/2020. There is no support for claims 11-12 wherein the SARS-CoV-2 is a B.1.1.7 and 501Y-V2 variant. Claims 11-12 has support in terms of wild type SARS-CoV-2 in the provisional application. Claims 6-7 do not have support in the provisional application. Hence the priority for claims 6-7 and 11-12 (in regards to SARS-CoV-2 is a B.1.1.7 and 501Y-V2 variant) is the effective filing date of the current application, 06//16/2021. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 2/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinji et al. (JP 2017197436 A, English translation). 
Kinji teach disulfiram composition dissolved in DMSO at a concentration of 10 uM, and 20 uM (See Example 3). Kinji teach disulfiram as a neuromuscular junction formation promoter and as a therapeutic alleviating agent (Claims 1-2, Abstract). The medical composition of claim 11 is anticipated by Kinji because (i) the composition of Kinji is a therapeutic or a medical composition comprising 20 uM of disulfiram and (ii) the instant specification teaches the inhibitory concentration of disulfiram against SARS-CoV-2 cells is 15.65 uM (see Table 1 of Specification, p 15) and this concentration is interpreted to be the therapeutically effective mount for treatment of an infection of SARS-CoV-2 since no specific dosage amount as therapeutically effective is taught in the specification. As to the limitation of ‘for use in a treatment of an infection of SARS-CoV-2, it is an intended use of the composition claimed. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable” In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). The use limitation fails to impart any physical or material characteristics to the composition that are not already present in the cited prior art. In the instant case, the cited prior art meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the cited prior art and that of the instant claim. 

Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (US 20030119715 A1). 
Ward teach 15 uM disulfiram composition for treatments of hyperproliferative psoriatic keratinocytes ([0402], Table 6, 7, [0493]). The medical composition of claim 11 is anticipated by Ward because (i) the composition of Ward is a therapeutic or a medical composition comprising 15 uM of disulfiram and (ii) the instant specification teaches the inhibitory concentration of disulfiram against SARS-CoV-2 cells is 15.65 uM (see Table 1 of Specification, p 15) and this concentration is interpreted to be the therapeutically effective mount for treatment of an infection of SARS-CoV-2 since no specific dosage amount as therapeutically effective is taught in the specification. As to the limitation of ‘for use in a treatment of an infection of SARS-CoV-2, it is an intended use of the composition claimed. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable” In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). The use limitation fails to impart any physical or material characteristics to the composition that are not already present in the cited prior art. In the instant case, the cited prior art meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the cited prior art and that of the instant claim. 

Claim(s) 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (WO 2021/170093 A1, effective filing date Feb 26 2020, English translation).
Yang discloses application of disulfiram in coronavirus resistance (Abstract) including SARS-CoV-2 (see claim 1, 5, p 5, para 5, line 2, para 6, line 1). Yang teach that disulfiram can inhibit the activity of the main protease in coronaviruses (Abstract). Yang teach disulfiram composition (claims 6-7, page 5, last para, page 6, para 2). Yang relates to application of disulfiram in anti-coronavirus, and in the preparation of medicines for treating the diseases caused by coronaviruses (p 2, Technical field). Example 3 of Yang teach the in vitro cell experiment with vero cells infected with SARS-CoV-2 with 10 uM of disulfiram and inhibition of the replication of the new coronavirus. Yang teach that disulfiram can be used to treat related diseases caused by coronavirus (p 9, para 2, Abstract). The disulfiram pharmaceutical composition can be administered in unit dosage form (p 6, para 4). Figs. 1-3 demonstrate the inhibitory activity of disulfiram (concentrations ranging from 0-1000 uM) on the main protease of the novel coronavirus and at the cellular level. Yang teach that the IC50 value of 9.35 uM of disulfiram inhibited the enzyme activity (p 8, last para). 
Yang anticipate claims 8-9 because Yang explicitly demonstrates with sufficient concentration of disulfiram (e.g. 10 uM) inhibition of the replication of the new coronavirus in vero cells infected with SARS-CoV-2. As to claim 10, that SARS-CoV-2 is a pseudo particle, it is noted that it is the inherent property of the virus particle irrespective of whether the property is disclosed or not by the prior art. Yang teachings anticipate claim 11 because Yang teach pharmaceutical composition for medicinal use, for treating coronavirus diseases and experiments with disulfiram composition in effective concentrations inhibiting SARS-CoV-2 in cells. As to the limitation of ‘for use in a treatment of an infection of SARS-CoV-2, it is an intended use of the composition claimed. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weiguang et al. (WO 2021/234362 A1) and Gil et al. (J of Medicinal Chemistry, 2020, 63, 12359-12386). 
Weiguang et al. teach topical disulfiram and a method for treating viral infections caused by a coronavirus such as Covid-19 (See abstract, p 1, lines 21-30, p 9 Table, p 10 lines 22-25). The reference teach that the coronavirus infection includes SARS or COVID-19 (p 10, lines 22-25) and the strains include SARS-CoV-2 (p 11, lines 9-10) and the infections are in a mammalian preferably human subject or patient (p 11, lines 11-18). The pharmaceutical compositions can be formulated in various dosage forms, parenteral, nasal, aerosol etc. (p 13, lines 1-5). Transdermal treatment of Covid-19 with disulfiram composition is provided in Example 3. After the study, the subjects that were treated with disulfiram compositions exhibited improved response compared with the base standard of care (see p 23, lines 10-12). See claims for disulfiram composition and method of treating coronavirus infection, SARS, or COVID-19 with disulfiram composition (claims 1, 2, 24, 25). Disulfiram may be administered at a dose of about 100-2000 mg per day (p 9, lines 8-10). 
Gil teach that COVID-19 is caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) (See abstract, Introduction, para 1). 
From Weiguang a person of ordinary skill in the art would have found it obvious formulate disulfiram composition and administer the composition to a subject suffering from COVID-19. Gil has been cited to teach that COVID-19 is caused by SARS-CoV-2 coronavirus. Weiguang explicitly teach composition comprising disulfiram for medical use.  As to the therapeutically effective amount in claim 11, the reference teaches dose amounts for treatment and further teaches a method of treating viral infections associated with Covid-19. Further it is within the skill of a physician or a clinician to test dosage amounts and administer specific therapeutically effective amount based on conditions, age, and other factors. A person of ordinary skill in the art would have been motivated to formulate medical composition comprising disulfiram for use in treating COVID-19. A person of ordinary skill in the art would have been motivated to administer the medical composition of disulfiram to obtain therapeutic benefits in COVID-19 subjects. Thus claims 11-12 are addressed. As to claim 8, a person of ordinary skill in the art would have found it obvious to contact wild type SARS-CoV-2 cells with disulfiram to find the inhibitory concentration. A person of ordinary skill in the art would have been motivated to contact SARS-CoV-2 cells with disulfiram is to evaluate the efficacy of disulfiram and to use it in treating COVID-19. As to claims 8-9, administration of the same agent, here disulfiram to same set of subjects, here SARS CoV-2 infected subjects (COVID-19 subjects) would necessarily result in inhibition of the infection by SARS CoV-2 virus in a cell. As to the sufficient concentration, it is noted that 1-20 uM of disulfiram is about 2.96-60 mg. Weiquang teach about 100 mg of dose per day which is sufficient to inhibit the infection of a SARS-CoV-2 infection. As to claim 10, that SARS-CoV-2 is a pseudo particle, it is noted that it is the property of the virus particle. Here the same virus particle is being contacted with the same agent. Thus claims 8-12 would have been obvious over the prior art teachings. 

Claim(s) 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Antiviral Research, 150, 2018, 155-163) and Gil et al. (J of Medicinal Chemistry, 2020, 63, 12359-12386). 
Lin et al. teach disulfiram can inhibit SARS coronavirus papain-like proteases via different modes. Lin teach the inhibitory effects of disulfiram (6-50 uM) on coronavirus PLpro of MERS CoV (A) and SARS CoV (B) (see Fig. 1). The reference teaches 0-200 uM disulfiram in 20 mM phosphate (2.3, Steady State Kinetic Analysis, p 156, para 2). Lin also teach disulfiram at various concentrations, e.g. 0-30 uM and 0-24 uM (2.4 Multiple Inhibition Assay). See Fig. 2 for inhibition of coronaviral SARS-CoV PLpro by disulfiram at various concentrations, 6, 24, 36 and 50 uM and the slow binding inhibition of SARS-CoV PLpro  by disulfiram in Fig. 5. 
Gil teach that COVID-19 is caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) (See abstract, Introduction, para 1). 
From Lin a person of ordinary skill in the art would have found it obvious that disulfiram inhibits SARS-CoV PLpro . From Lin one of ordinary skill in the art would have found it obvious to formulate medical composition comprising disulfiram to use in treating infections associated with SARS virus. Gil has been cited to teach that COVID-19 is caused by SARS-CoV-2 coronavirus. A person of ordinary skill in the art would have found it obvious to try using disulfiram to inhibit SARS-CoV-2 coronavirus from Lin. A person of ordinary skill in the art would have been motivated to do so is to use disulfiram composition for treating COVID-19 in patients. As to the therapeutically effective amount the reference teaches various concentrations of disulfiram ranging from 5-50 uM. Further it is within the skill of a physician or a clinician to test dosage amounts and administer specific therapeutically effective amount based on conditions, age, and other factors. Thus claims 11-12 would have been obvious over Lin. As to claims 8-9, a person of ordinary skill in the art would have found it obvious to contact wild type SARS-CoV-2 cells with disulfiram to find the inhibitory concentration. A person of ordinary skill in the art would have been motivated to contact SARS-CoV-2 cells with disulfiram is to evaluate the efficacy of disulfiram and to use it in treating COVID-19. As to the sufficient concentration, it is noted that 1-20 uM of disulfiram is taught by Lin and contacting SARS-CoV-2 infected cells with 1-20 uM of disulfiram would necessarily result in inhibition of the infection of SARS CoV-2 virus in the cell. As to claim 12, from Lin one of ordinary skill in the art would have found it obvious to administer disulfiram (1-20 uM) in SARS CoV-2 infected subjects (COVID-19 subjects). As to claim 10, that SARS-CoV-2 is a pseudo particle, it is noted that it is the property of the virus particle. Here the same virus particle is being contacted with the same agent. Thus claims 8-12 would have been obvious over the prior art teachings.

Claim(s) 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2021/170093 A1, effective filing date Feb 26 2020, English translation). 
 Yang discloses application of disulfiram in coronavirus resistance (Abstract) including SARS-CoV-2 (see claim 1, 5, p 5, para 5, line 2, para 6, line 1). Yang teach that disulfiram can inhibit the activity of the main protease in coronaviruses, filling in the lack in the prior art to treat diseases caused by coronaviruses (Abstract). Yang teach disulfiram composition (claims 6-7, page 5, last para, page 6, para 2). Yang relates to application of disulfiram in anti-coronavirus, and in the preparation of medicines for treating the diseases caused by coronaviruses (p 2, Technical field). The disulfiram pharmaceutical composition can be administered in unit dosage form (p 6, para 4). Figs. 1-3 demonstrate the inhibitory activity of disulfiram (concentrations ranging from 0-1000 uM) on the main protease of the novel coronavirus and at the cellular level. Yang teach that the IC50 value of 9.35 uM of disulfiram inhibited the enzyme activity (p 8, last para). Example 3 of Yang teach the in vitro cell experiment with vero cells infected with SARS-CoV-2 with 10 uM of disulfiram and inhibition of the replication of the new coronavirus. Yang teach that disulfiram can be used to treat related diseases caused by coronavirus (p 9, para 2). 
As to claims 8-9, from Yang it would have been obvious to contact SARS-CoV-2 infected cells with sufficient concentration of disulfiram (e.g. 10 uM) to inhibit the replication of the virus. One of ordinary skill in the art would have been motivated to do so is to evaluate the efficacy of disulfiram and use it in treating coronavirus infections (e.g. COVID-19). As to claim 10, that SARS-CoV-2 is a pseudo particle, it is noted that it is the property of the virus particle. Here the same virus particle is being contacted with the same agent. As to claims 11-12, Yang teach pharmaceutical composition comprising disulfiram for medical use, hence it is a medical composition. As to the therapeutically effective amount, Yang demonstrates disulfiram inhibiting efficiency in SARS-CoV-2 infected cells at various concentrations. As to claim 12, one of ordinary skill in the art would have found it obvious from Yang’s teachings to administer disulfiram medical composition to subjects with COVID-19. A person of ordinary skill in the art would have been motivated to do so is because of reasonable expectation of success and achieving therapeutic benefits in treating Covid-19 infections. 
Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: El-Haj et al. (US 20160011174) teach 20 uM disulfiram (see [0148], [0157]). An injectable composition of disulfiram is taught by Phillips (US 4678809) and Gooberman (US 8791093). Pharmaceutical compositions of disulfiram are taught by Marikovsky (US 6288110). Unit dosage forms of disulfiram is taught by Israeli-Shalev (WO 2008068746). 

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627